August 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                            DAVID BUZZELLI, Appellant

NO. 14-12-00609-CV                         V.

   MICHAEL "MATT" MILAN EMANUEL, MICHAEL KLARE, GREG BRYAN,
   INDIVIDUALLY AND INSPECTORMAN.COM, L.L.C. D/B/A BRYAN AND
   BRYAN INSPECTORS, L.L.C., BRYAN AND BRYAN PEST AND TERMITE
   INSPECTIONS, L.L.C., BOB RYAN, INDIVIDUALLY AND ON BEHALF OF
                  ROBERT RYAN REALTORS, Appellees
                   ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on April 2, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, David Buzzelli.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.